Citation Nr: 0820415	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for pelvic fracture 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had Army/ARHGUS service from April 1984 to 
October 1984 and Army/USAR service from October 1986 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appellant testified before the undersigned Veterans Law 
Judge via videoconferencing technology in July 2005.  A 
transcript of the appellant's hearing has been associated 
with the record.  


FINDINGS OF FACT

1.  Any in-service pelvic fracture was acute and resolved.  

2.  Pelvic fracture disability is not attributable to 
service.  


CONCLUSION OF LAW

Pelvic fracture disability was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in February 2002.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the appellant was provided with 
notice of the latter two elements by letter dated in March 
2006.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim. 

					Factual Findings

The appellant had service from April 1984 to October 1984 and 
from October 1986 to October 1990.  A July 1984 service 
department document shows that the appellant was injured.  An 
August 1984 document established that there had been a right 
inferior ramus fracture that was healing.  During the March 
1986 enlistment examination, it was noted that the appellant 
had been treated for a hairline fractured pelvis in July 
1984.  The spine and other musculoskeletal were reported as 
normal during the March 1986 enlistment examination and 
October 1990 separation examination. 

A February 1994 clinical record noted that the appellant had 
a pelvic fracture in 1984 and had residual pain in the 
posterior as part of the pelvis.  Another clinical record 
within that month noted pain in the pelvis radiating to the 
left leg.  A February 1994 physical examination noted 
traumatic arthritis left wrist and pelvis.  A March 1994 x-
ray reported negative results and noted no residual traumatic 
change.  

The appellant was afforded a VA examination in May 1994.  The 
appellant reported in his examination that he sustained a 
fracture of the left side of the pelvis, posteriorly and 
since that time he has been having some weakness and pain 
radiating down the left leg.  An impression was given of 
history of fractured pelvis, left posterior aspect with 
residual pain, radiating from the fracture site down into the 
lower extremity.  Also identified was shortening of an 
extremity which may have been due to a pelvic tilt.  
Limitation of abduction/adduction arc about left hip, 
secondary to pain was noted.  

A pelvis x-ray of June 2003 noted no evidence of fracture, 
joint dislocation or subluxation.  Limited evaluation of the 
lumbar spine demonstrated minimal degenerative changes and 
there was mild generalized osteopenia of the pelvis.  There 
was a 5 mm bone island just medial to the right greater 
trochanter.  The pelvis was noted as being within normal 
limits.  

The appellant was afforded a VA compensation and pension 
examination in February 2006.  During this examination, the 
appellant reported chronic pain in both hips.  The appellant 
described the pain as sharp starting in the posterior pelvis.  
An impression was given of small corticated lucencies within 
right and left acetabular fossas.  Both right and left hip 
joint spaces appeared adequate.  The femoral heads were 
smooth and round, and no aseptic necrosis was seen.  It was 
noted that there was no change since the June 2003 study.  A 
diagnosis was given of history of hairline fracture pelvis 
1984 not likely related to the appellant's current hip 
condition.  

After reviewing the appellant's service medical records and 
evaluating his hips, the examiner noted that there were no 
residuals secondary to the appellant's in- service hairline 
pelvic fracture.  The examiner noted that the appellant 
reported that he injured his pelvis in 1986 while moving 
furniture.  The injury did not require hospitalization.  The 
examiner noted that the x-rays of the L/S spine were normal 
with no fractures or degenerative disc narrowing.  Also, it 
was noted that pelvis x-rays did not show evidence of a 
fracture.  The examiner found that he was unable to determine 
without resorting to speculation as to the nature of the 
appellant's present pelvic pain or to the reasons for his 
previously diagnosed pelvic tilt and shortening.  The 
examiner stated that he did not believe the appellant's 
hairline fracture was the reason for those conditions or 
complaints.  The examiner opined that it was not likely that 
moving furniture would cause a significant injury to his 
pelvis to cause shortening or pelvic tilt.  If the injury was 
that serious, the examiner noted, it would necessitate 
medical evaluation and/or hospitalization.  Thus, the 
examiner concluded that there is no evidence of a hip injury 
during active military service that is related to the 
appellant's current hip condition.  



					Legal Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the  
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the  
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  





					Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

The appellant is seeking service connection for a pelvic 
fracture disability, which he believes developed as a 
consequence of service.  After careful review of the record, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim.  

The evidence indicates that the appellant has residuals of a 
pelvis disability.  Although x-rays conducted in March 1994, 
June 2003 and February 2006 showed that the appellant did not 
have a pelvis fracture, the May 1994 compensation and pension 
examination identified a shortening of an extremity which may 
have been due to a pelvic tilt and the June 2003 examination 
noted mild generalized osteopenia of the pelvis.  The Board 
also notes that a February 1994 physical examination noted 
traumatic arthritis left wrist and pelvis.  While the 
evidence of record shows that the appellant has a disability, 
there is little evidence that establishes a nexus, or link, 
between the disability and the appellant's service.  

Although the service medical records note that the appellant 
had been treated for a hairline fractured pelvis in July 
1984, the spine and other musculoskeletal were reported as 
normal in March 1986 and in October 1990.  After reviewing 
the appellant's service medical records, the February 2006 
examiner noted that there were no residuals secondary to the 
appellant's in- service hairline pelvic fracture.  The 
examiner found that he was unable to determine without 
resorting to speculation as to the nature of the appellant's 
present pelvic pain or to the reasons for his previously 
diagnosed pelvic tilt and shortening.  The examiner stated 
that he did not believe the appellant's hairline fracture was 
the reason for those conditions or complaints.  The examiner 
opined that it was not likely that moving furniture would 
cause a significant injury to his pelvis to cause shortening 
or pelvic tilt.  If the injury was that serious, the examiner 
noted, it would necessitate medical evaluation and/or 
hospitalization.  

Although the appellant attributes his residuals of pelvic 
fracture disability to service, the February 2006 VA examiner 
opined that there were no residuals secondary to the 
appellant's in- service hairline pelvic fracture and that he 
did not believe the appellant's hairline fracture was the 
reason for the current conditions or complaints.  The Board 
has placed probative value on the opinion proffered by the VA 
examiner.  The VA examiner's conclusion was based on the 
cause of the in service injury, the nature of the injury and 
the lack of hospitalization thereafter.  The VA opinion is 
also consistent with the March 1986 enlistment examination 
and October 1990 separation examination that reported the 
spine and other musculoskeletal as normal.  

The Board recognizes that the appellant was treated for a 
hairline fractured pelvis in service.  However, the evidence 
tends to show that the appellant's current disability is not 
related to service.  The Board has considered the various 
statements made by the appellant linking his residuals of 
pelvic fracture disability to service.  However, a layperson 
lacks the capacity to provide evidence that requires 
specialized knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  To 
the extent that the appellant asserts that his disability is 
attributable to an incident in service, there is a remarkable 
lack of corrobative evidence.  Furthermore, there is no 
evidence of arthritis within one year of separation from 
service.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Service 
connection for a pelvic fracture disability is denied.  




ORDER

Service connection for pelvic fracture disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


